DETAILED ACTION
This is in response to the Amendment filed 3/25/2022 wherein claims 1-7 and 14-16 have been withdrawn and claims 8-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaboseau (US 3,288,434) in view of Batt et al. (US 9,238,969), Kraemer et al. (US 2010/0180597), and Rowe et al. (US 2007/0099013).
Regarding Independent Claim 8, Chaboseau teaches (Figures 1-5) a gas turbine engine (see title) comprising:
a combustor liner (4, 5);
a structure (2) attached to (see Column 2, lines 33-36) the combustor liner (4, 5) at a radially distal position (at 4); and
a turbine vane (1) attached to (see Column 2, lines 33-36) the support structure (2) at an inwardly adjacent position (see Figures 2-3) to the radially distal position (at 4).
Chaboseau does not teach the integral attachment of the combustor liner, structure, and turbine vane or that the structure includes a support structure that is less dense than the turbine vane and combustor liner such that the support structure is configured to be removed without damaging the turbine vane and combustor liner.
Batt teaches that it is preferable to build the platforms and airfoils as integral in a single piece turbine nozzle guide vane segment (see Column 9, lines 21-27 and claim 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Chaboseau by making the combustor liner and turbine vane integral with the support structure, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice. In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). Chaboseau in view of Batt does not teach a support structure that is less dense than the turbine vane and combustor liner such that the support structure is configured to be removed without damaging the turbine vane and combustor liner.
Kraemer teaches (Figures 1-5) a support structure (58) disposed on areas in the combustor (40) to protect the combustor during startup after an installation (Paragraph 0027), wherein the support structure (58) is configured to be removed (Paragraphs 0016 and 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaboseau in view of Batt to have the structure include the support structure, as taught by Kraemer, in order to protect it during startup and after an installation (Paragraph 0027 of Kraemer). Chaboseau in view of Batt and Kraemer does not teach that the support structure is less dense than the turbine vane and combustor liner such that the support structure is configured to be removed without damaging the turbine vane and combustor liner.
Rowe teaches (Figures 1-2) a support structure (110) that is less dense (Paragraph 0020) than the gas turbine components subjected to high temperatures (Paragraphs 0002 and 0017-0020) such that the support structure (110) is configured to be removed without damaging the components subjected to high temperatures (Paragraphs 0002 and 0017-0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaboseau in view of Batt and Kraemer to include the support structure that is less dense than the gas turbine components subjected to high temperatures such that the support structure is configured to be removed without damaging the components subjected to high temperatures, as taught by Rowe, in order to provide a more porous layer to facilitate smoothing such that the aerodynamic properties and heat transfer coefficient are improved (see Paragraphs 0002 and 0020 of Rowe).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chaboseau (US 3,288,434) in view of Batt et al. (US 9,238,969), Kraemer et al. (US 2010/0180597), and Rowe et al. (US 2007/0099013) as applied to claim 8 above, and further in view of Schwarz et al. (US 2017/0343011) and Lyons et al. (US 2016/0195275).
Regarding Claim 9, Chaboseau in view of Batt, Kraemer, and Rowe teaches the invention as claimed and as discussed above. Chaboseau in view of Batt, Kraemer, and Rowe does not teach, wherein the combustor liner, the support structure, and the turbine vane are formed of nickel or a nickel alloy.
Schwarz teaches a guide vane (210) along with support structures (217 and 218) being formed of a nickel-based super alloy (Paragraph 0026 of Schwarz) and Lyons teaches combustor liner panels (72, 74) which are manufactured of a nickel-based super alloy (Paragraph 0040 of Lyons).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaboseau in view of Batt, Kraemer, and Rowe to include the nickel alloy material as taught by Schwarz and Lyons, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaboseau (US 3,288,434) in view of Batt et al. (US 9,238,969), Kraemer et al. (US 2010/0180597), and Rowe et al. (US 2007/0099013) as applied to claim 8 above, and further in view of Houde et al. (WO 2018/144064).
Regarding Claim 10, Chaboseau in view of Batt, Kraemer, and Rowe teaches the invention as claimed and as discussed above. Chaboseau in view of Batt, Kraemer, and Rowe does not teach that the support structure is formed of a repeating network of spar assemblies.
Houde teaches (Figures 1-18) a panel (200) that can be used in structures such as a combustor, an exhaust, a transition, a nozzle, a liner heat shield, a tile, a seal, an impingement plate, a liner, a chute, a damper, a ring, a baffle, a vane, or a vane ring (Paragraphs 0016 and 0052), wherein the panel is formed of a repeating network of spar assemblies (at 210; see Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaboseau in view of Batt, Kraemer, and Rowe to include the repeating network of spar assemblies, as taught by Houde, in order to vary the heat transfer and/or vibration damping properties of the component to extend the potential service life of the component (Paragraph 0016). 
Regarding Claim 11, Chaboseau in view of Batt, Kraemer, Rowe, and Houde teaches the invention as claimed and as discussed above. Chaobseau in view of Batt, Kraemer, Rowe, and Houde does not teach, as discussed so far, wherein each spar assembly has a square bipyramid shape.
Houde teaches (Figures 1-18) the repeating spar assembly (the 3-D lattice, metallic web 210; see Paragraph 0053) includes rods and web filaments that are of any desired shape, profile, orientation, and metallic density (Paragraph 0053).
Applicant has not disclosed that using a square bipyramid shape results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the 3-D lattice, metallic web as taught by Houde. Accordingly, absent persuasive evidence that the square bipyramid shape is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b).
Regarding Claims 12 and 13, Chaboseau in view of Batt, Kraemer, Rowe, and Houde teaches the invention as claimed and as discussed above. Chaobseau in view of Batt, Kraemer, Rowe, and Houde does not teach, as discussed so far, wherein each spar has a diameter from 0.005 inches (0.13mm) to 0.02 inches (0.51 mm), inclusive or wherein each spar has a length from 0.03 inches (0.76 mm) to 0.1 inches (2.5 mm), inclusive.
Houde teaches (Figures 1-18) the repeating spar assembly (the 3-D lattice, metallic web 210; see Paragraph 0053) includes rods and web filaments that are of any desired shape, profile, orientation, and metallic density (Paragraph 0053) and the profiles, dimensions, angular orientation, pitch, density of cooling holes are varied to achieve desired cooling flow properties (Paragraph 0058).
Therefore, the dimensions of the rods and web filaments of the 3-D lattice are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that selectively varying the dimensions of the rods and web filaments of the 3-D lattice leads to achieving desired cooling air flow properties with resultant heat transfer and/or vibration damping (Paragraphs 0053 and 0058). Therefore, since the general conditions of the claim, i.e. that the dim dimensions of the rods and web filaments of the 3-D lattice can be selectively varied, were disclosed in the prior art by Houde, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the dimensions of the spar assemblies as taught by Houde in order to achieve desired cooling air flow properties with resultant heat transfer and/or vibration damping. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the Office Action above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS P BURKE/Primary Examiner, Art Unit 3741